I concur in the result. I am, however, of the opinion that regardless of the content and purpose of the other allegation in the indictment, a sufficient charge was made in the last paragraph of the possession of intoxicating liquor. The preamble, therefore, as far as the indictment is concerned, could well be disregarded or stricken as surplusage. White v. State, 169 Miss. 332,153 So. 387; State v. Hoyt, 324 Mo. 837, 24 S.W.2d 981; 42 C.J.S., Indictments and Informations §§ 112, 240, pp. 993, 1256.
I agree, however, that the prejudice resulting from the conveyance of this information to the jury was ineradicable.
Roberds, J., concurs in this opinion.